JOHNSON, Circuit Judge
(dissenting). I cannot concur in the construction placed upon the statute of Porto Rico, because I think it completely nullifies the plain, unambiguous language of the last provision of paragraph 4 of section 40, and also any conceivable intent which the Legislature may havfe had in enacting it.
In terms the statute applies only to civil actions, and by it a physician or surgeon is not prohibited from testifying in a criminal case as to any information acquired by him in treating a patient.
The analogous statutes which were construed by the court in Pierson v. People and People v. Harris, cited in the majority opinion, did not in terms apply to civil actions alone, and the court, in them, had before it the question whether, in a criminal action, a physician who had attended the accused could testify from any information received by him while the relation of physician and patient existed, and held that he could.
The Legislature of Porto Rico, having provided that the statute enacted by it should apply only to civil actions, could not have added the last provision of paragraph 4 for the purpose of making a physician or surgeon who had viewed a dead body or performed an autopsy, competent to testify in a civil action, because only the physician or surgeon who had acquired information “in attending the patient which was necessary to enable the physician or surgeon to prescribe or act for the patient” is prohibited from testifying. Harrison v. Sutter Street Railway Co., 116 Cal. 156, 167, 47 Pac. 1019.
Clearly, without the concluding provision of paragraph 4, a physician who had examined a dead body could testify as to information obtained’ from such examination and state his opinion as to how death was caused, for there could be no relation of physician and patient between-him and the dead.
The statute of Porto Rico was evidently copied from section 1881, paragraph 4, of the Code of Civil Procedure of California, after its amendment in 1901 (St. 1901, p. 242), and before its amendment in 1911 (St. 1911, p. 1135), and is practically identical with it, except in the last provision. This, in the California statute, was as follows:
“And provided, tliat in an action brought under sections 878 and 377 [for death by wrongful act!, a physician or surgeon is competent to testify as to the cause of the death of the deceased.”
It is evident that the Legislature of Porto Rico, by changing this provision, gave the exception, which would make a physician competent to-testify as to the cause of death, careful consideration, and was unwilling to limit it to suits to recover for death by wrongful act, but *180intended it t'o apply to any action where it became material to prove the cause of death of “any person.”
If this provision was not necessary to make a physician or surgeon competent to testify in a criminal action, or in a civil action, where the information upon which his testimony was based was obtained by viewing a dead body or performing an autopsy, or in any case where the the relation of physician and patient had not existed, it must have been the legislative intent to make a physician of surgeon competent to testify as to the cause of death of one who was his patient, and whom he' attended in his last illness, and the cause of whose death it was his duty to report to the proper health officer.
The language of the provision is easily understood, and if this section stood alone it would not seem-to admit of any doubt that it should be construed in accordance with this plaiA intent. But it must be construed in connection with section 41, enacted at the same time, as a part of -the same statute, and effect given, if possible, to every part of each section.
Section 41 was copied bodily from section 1882 of the California statute, and is identical with it in all of its paragraphs. This section of the California statute was enacted in 1901 as an amendment to its statute relating to privileged communications, and the obvious reason for its enactment was that the Supreme Court of that state had held in Flint’s Estate, 100 Cal. 391, 395, 34 Pac. 863, and in Harrison v. Sutter Street Railway Co., 116 Cal. 156, 47 Pac. 1019, following the decision of the Supreme Court of New York in Westover v. Ætna Life Insurance Co., 99 N. Y. 56, 1 N. E. 104, 52 Am. Rep. 1, that, when the patient had died, no one, not even a personal representative or heir, could waive the privilege; so that the beneficiary in a life insurance policy, in a suit upon the policy, could not show, by testimony of the physician who attended the insured, what his physical or mental condition was at any time.
Cases had arisen, as in Westover v. Ætna Life Insurance Co., supra, where, in a suit upon a life insurance policy, the company had defended upon the ground that the insured had voluntarily taken his own life, and the beneficiary attempted to show by a physician who had attended the insured that he was insane at the time of self-destruction; but it was held that the privilege “died with the patient,” and could not be waived by the beneficiary, and the physician was not allowed to testify.
To prevent this injustice, section 1882 of the California statute was enacted. It was evidently adopted by the Legislature of Porto Rico for the same purpose, and could not have been intended to limit the broad, unqualified provision of the preceding section.
Very little assistance is afforded by decisions of the courts of New York or other states which have an analogous statute, because in none of them is there a provison like that in the statute of Porto Rico, which makes the physician or surgeon competent to testify as to the cause of death without any qualification.
If paragraph 4 of section 41 stood alone, it might be construed to prohibit a physician or surgeon who attended the insured in his last illness from testifying as to the cause of his death from any information *181received in his treatment of him; but, when considered in connection with paragraph 4 of section 40, this construction would, I think, completely nullify the only purpose for which that provision could have been enacted.
To construe paragraph 4 of section 40 so narrowly as to restrict a physician, who had attended in his last illness a patient who had died from disease, to testifying as to the cause of death, solely from information received from the appearance of his dead body, uninfluenced by any symptom he had observed in the patient while living, would amount to its practical nullification, for it would require of the physician the impossible mental operation of separating all knowledge gained from symptoms observed in the patient while living from that which he acquired from the appearance of his dead body, before reaching a conclusion.
Tf paragraph 4, section 40, is construed in accordance with the plain, ordinary meaning of its language, to mean that a physician or surgeon is competent to testify as to the cause of death, whether he attended the deceased in his life time or not, and paragraph 4 of section 41 is construed as conferring upon the beneficiary the right to waive the privilege, so that a physician may testify as to the physical or mental condition of the insured at any time, but that his consent is not necessary to make the physician competent to testify as to the cause of death, effect can be given to both provisions. I think this is the construction that should be placed upon them, and that Dr. Glines not only was competent to testify as to the cause of death of Brennan, the in - sured, but also to give his reasons for the conclusion which he reached. Obviously he must have reached his conclusion from observation of symptoms of the disease which he testified caused Brennan’s death, during the two or three days in which he attended him in his last illness and in his previous treatment of him; and having testified, without objection, that Brennan died from pulmonary tuberculosis, and what were the usual and most common symptoms of that disease, I think it was reversible error not to have allowed him to answer the question:
“Doctor, what were the symptoms that you noticed in Mr. Brennan, in order to arrive at the conclusion that he died from tuberculosis?”